OPINION — AG — (1) WHETHER OR NOT A OKLAHOMA WHOLESALER ORDERS WINE AND SPIRITS WITH THE INTENTION OF DIRECTING SUCH GOODS FOR USE, DISTRIBUTION OR CONSUMPTION OUTSIDE THE BORDERS OF THE STATE OF OKLAHOMA IS A QUESTION OF FACT. THE HOLDER OF A NON RESIDENT SELLER'S LICENSE IS NOT REQUIRED BY OKLAHOMA LAW TO HONOR PURCHASE ORDERS FROM THE HOLDERS OF AN OKLAHOMA WHOLESALER'S LICENSE FOR WINES AND SPIRITS, WHEN SUCH GOODS ARE DESTINED TO BE USED, CONSUMED OR DISTRIBUTED OUTSIDE THE STATE OF OKLAHOMA. (2) THE HOLDER OF A NON RESIDENT SELLER'S LICENSE IS NOT REQUIRED BY OKLAHOMA LAW TO HONOR PURCHASE ORDERS FROM THE HOLDERS OF AN OKLAHOMA WHOLESALER'S LICENSE, WHO INSTRUCTS THE NON RESIDENT SELLER TO SHIP SPIRITS AND WINES TO BE DESTINATION OUTSIDE THE STATE OF OKLAHOMA. (OUTSIDE STATE BOUNDARIES) (3) THE OKLAHOMA " PRICE AFFIRMATION STATUTE " IS NOT APPLICABLE TO INTOXICATING LIQUOR ORDERED BY THE HOLDER OF AN OKLAHOMA WHOLESALER'S LICENSE, WHEN SUCH GOODS ARE SHIPPED TO A DESTINATION OUTSIDE THE BORDERS OF THE STATE OF OKLAHOMA. (4) THE JURISDICTION OF THE OKLAHOMA ALCOHOLIC BEVERAGE CONTROL BOARD TO REGULATE INTOXICATING BEVERAGES IS NOT RESTRICTED TO THE IMPORTATION OF INTOXICATING BEVERAGES FOR USE, CONSUMPTION OR DISTRIBUTION WITHIN THE BORDERS OF THE STATE OF OKLAHOMA, BUT ALSO INCLUDES THE AUTHORITY TO REGULATE TRANSPORTATION OF INTOXICATING BEVERAGES INTO THE STATE OF OKLAHOMA AS WELL AS THROUGH THE STATE OF OKLAHOMA SUBJECT TO THE LIMITATIONS IMPOSED BY THE COMMERCE CLAUSE OF THE UNITED STATES CONSTITUTION. (5(WHETHER OR NOT AN OUT OF STATE RETAILER OR WHOLESALER IS A " QUALIFIED PERSON " AS SPECIFIED BY 37 Ohio St. 1971 521 [37-521](E), IS A FACTUAL DETERMINATION GOVERNED BY FEDERAL LAW AND BY THE LAWS OF THE STATE FOR WHICH THE SPIRITS AND WINES ARE DESTINED TO BE USED, CONSUMED OR DISTRIBUTED. (6) THE HOLDER OF A NON RESIDENT SELLER'S LICENSE IS NOT REQUIRED BY OKLAHOMA TO FILL AND/OR SHIP ANY ORDERS FOR THE HOLDER OF AN OKLAHOMA WHOLESALER'S LICENSE, WHEN SUCH ORDERS ARE DESTINED FOR USE, DISTRIBUTION OR CONSUMPTION OUTSIDE THE BORDERS OF THE STATE OF OKLAHOMA. CITE: 37 Ohio St. 1971 533 [37-533] OPINION NO. 76-110, 37 Ohio St. 1971 524 [37-524], 37 Ohio St. 1971 521 [37-521](E), 37 Ohio St. 1971 536.1 [37-536.1], 27 U.S.C.A. 201, 37 Ohio St. 1971 301 [37-301], OPINION NO. 77-267 (KERMIT V. JONES)